DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 18 June 2018, is acknowledged by the examiner and the M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Objections
Claim 19 is objected to because of the following informalities:  “the processor” in lines 8-9 of page 37 should be “the processor unit”.  Appropriate correction is required.
Claim 20 depends upon claim 19 and thus includes the aforementioned limitation(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per claim 1, under step 2A, prong 1, the claim recites an abstract idea of the mental steps of: in response to receiving a job description for an employment opportunity, parsing data for one or more predicted employees having employment data matching the job description, and sending a message to the predicted employees, where the predicted employees are assigned a job change interest score.  If a claim, 
The claim recites the following steps:
	“responsive to receiving, by a machine intelligence application running on a processor unit, a job description for an employment opportunity, parsing a predicted employee cache for one or more of the predicted employees having employment data matching the job description” – This can be done by a person, such as a recruiter, receiving a new job posting description and looking through candidate employee data stored in a database.
“responsive to parsing the predicted employee cache and finding one or more matches for one or more of the predicted employees, delivering, by a job messaging application running on the processor unit, the job description to one or more of the predicted employees” – The recruiter determines whether any of the candidates match the job posting and messages them.
“wherein a predicted employee is an employee that the machine intelligence application has determined to be interested in a job change and to whom a job change interest score has been assigned in the predicted employee cache” – The recruiter determines which candidates are possible matches for the job description and assigns them a score/rank.
Accordingly, at step 2A, prong one, the claim is directed to an abstract idea.

The claim further recites the additional elements of “a processor unit having a predicted employee cache”, “a data base connected to the processor unit”, “a number of models stored in a computer-readable storage medium connected to the processor unit”, “a job messaging application stored in the computer-readable storage medium”, and “a machine intelligence application running on the processor unit”.  These elements are recited generically, at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
Accordingly, at step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “a machine intelligence application”, “a processor unit”, “a 
The claim further recites the additional elements of “responsive to determining that the employee is a predicted employee, stores the predicted employee in the predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process, is recited at a high level of generality, and amounts to extra-solution activity of receiving data (i.e. pre-solution activity of gathering data for use in the claimed process) or storing data (i.e. post-solution activity of storing data used in the claimed process).  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").   
Accordingly, at step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As per claim 2, this claim contains additional mental steps as follows:
“comparing, by the machine intelligence application running on the processor unit, the data for the employee to a job change interest model; and responsive to 
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “accessing, by the machine intelligence application running on the processor unit, data for a number of employees in a payroll database”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim contains no additional hardware or other components that would add significantly more than the abstract idea, as described above regarding the other elements.  Therefore this claim is also rejected under 35 U.S.C. 101 as an abstract idea lacking significantly more.

As per claim 3, this claim contains additional mental steps as follows:
“responsive to a determination by the machine intelligence application running on the processor unit that the employee is the predicted employee, calculating, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee” – The recruiter determines which candidates are possible matches for the job description and assigns them a score/rank.


As per claim 4, under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “wherein the predicted employee cache is configured to provide rapid access by the job messaging application in responding to client systems” which amounts to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim contains no additional hardware or other components that would add significantly more 

As per claim 5, this claim contains additional mental steps as follows:
“responsive to receiving the new data regarding the predicted employee, calculating, by the machine intelligence application running on the processor unit, a new job change interest score for the employee” – The recruiter can update candidate/employee scores based upon new data received about the candidate(s).
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “processing, by an information gathering application running on the processor unit, new data regarding the predicted employee; responsive to processing the new data regarding the predicted employee, sending the new data to the machine intelligence application” and “replacing, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee in the predicted employee cache with the new job change interest score” which amount to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim contains no additional hardware or other components that would add significantly more than the abstract idea, as described 

As per claim 6, this claim contains additional mental steps as follows:
“responsive to receiving the new data regarding the employee, selecting, from a number of job change interest models, a particular employee job change interest model based on the new data” – The recruiter must decide how to evaluate the candidate(s) and may use a set of requirements or specific elements they are looking for.
“and responsive to selecting the particular employee job change interest model, comparing, by the machine intelligence application, the new data for the employee to the particular employee job change interest model” - The recruiter can update candidate/employee scores based upon new data received about the candidate(s) based upon any desired requirements.
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “receiving, by an information gathering application running on the processor unit, new data regarding the employee” and “responsive to receiving the new data regarding the employee, sending the new data to the machine intelligence application” which amount to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim contains no additional hardware or other components that would add significantly more 

As per claim 7, this claim contains additional mental steps as follows:
“responsive to comparing the new data regarding the employee to the particular employee job change interest model, calculating, by the machine intelligence application running on the processor unit, a new job change interest score for the employee” - The recruiter can update candidate/employee scores based upon new data received about the candidate(s).
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “providing, by the machine intelligence application running on the processor unit, the new job change interest score to the predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim contains no additional hardware or other components that would add significantly more than the abstract idea, as described above regarding the other elements.  Therefore this claim is also rejected under 35 U.S.C. 101 as an abstract idea lacking significantly more.

As per claim 8, this claim contains additional mental steps as follows:

“detecting, by the machine intelligence application running on the processor unit, a number of anomalies in the number of patterns” – The recruiter identifies anomalies/outliers in the data.
“ detecting, by the machine intelligence application running on the processor unit, a number of indications in the data” – The recruiter looks for indications in the data regarding the job requirements.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea, as described above regarding the other elements.  Therefore this claim is also rejected under 35 U.S.C. 101 as an abstract idea lacking significantly more.

As per claim 11, the claim recites “wherein the employment data comprises: payroll data comprising an address, a salary, a date of employment by a current organization, dates for each pay raise, dates for each promotion, a geographic location, a total time with the current organization, data regarding dates of prior employment before joining the current organization, an employment history, gaps in the employment history, payroll deductions, and an amount of salary contributions to retirement savings”.  This is describing the type of data being gathered/analyzed, and does not contain any additional elements which would add significantly more than the abstract idea. Therefore this claim is also rejected under 35 U.S.C. 101 as an abstract idea lacking significantly more.

As per claim 12, the claim recites “wherein the number of indications comprises employment and human resource lifecycle changes, individual information data changes, role changes, a device registration, financial data, and employment data including employment status and history”.  This is describing the type of data being gathered/analyzed, and does not contain any additional elements which would add significantly more than the abstract idea. Therefore this claim is also rejected under 35 U.S.C. 101 as an abstract idea lacking significantly more.

As per claim 13, under step 2A, prong 1, the claim recites an abstract idea of the mental steps of: comparing data for an employee to a job change interest model selected from a number of models, responsive to comparing the data determining whether the employee is a predicted employee, and wherein the predicted employee enables improved targeting of job messaging. If a claim, under the broadest reasonable interpretation covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, then it falls within the mental process grouping of abstract ideas.  
The claim recites the following steps:
“compares data for an employee to a job change interest model selected from the number of models” – This can be done by a person, such as a recruiter, receiving a new job posting description and requirements for the job, and looking through candidate employee data to compare to the requirements/description.

“wherein the predicted employee enables improved targeting of the on-demand job messaging by the job messaging application in the computer system” – The recruiter determines whether any of the candidates match the job posting and messages them.
Accordingly, at step 2A, prong one, the claim is directed to an abstract idea.
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a machine intelligence application”, “a processor unit”, “a predicted employee cache”, and “a job messaging application”.  These elements are recited generically, at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
The claim further recites the additional elements of “responsive to determining that the employee is a predicted employee, stores the predicted employee in the predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “a machine intelligence application”, “a processor unit”, “a predicted employee cache”, and “a job messaging application” amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea which does not provide an inventive concept (See MPEP 2106.05(f)).    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
The claim further recites the additional elements of “responsive to determining that the employee is a predicted employee, stores the predicted employee in the predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process, is recited at a high level of generality, and amounts to extra-solution activity of receiving data (i.e. pre-solution activity of gathering data for use in the claimed process) or storing data (i.e. post-solution activity of storing data used in the claimed process).  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").   


As per claim 14, see the rejection of claim 3, above.

As per claim 15, see the rejection of claim 1, above.

As per claim 16, see the rejection of claim 8, above.

As per claim 19, under step 2A, prong 1, the claim recites an abstract idea of the mental steps of: comparing data for an employee to a job change interest model, determine whether the employee is a predicted employee, calculating a job change interest score for the predicted employee, and wherein the predicted employee enables improved targeting of job messaging. If a claim, under the broadest reasonable interpretation covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, then it falls within the mental process grouping of abstract ideas.  
The claim recites the following steps:
“compare data for an employee to a job change interest model” – This can be done by a person, such as a recruiter, receiving a new job posting description and requirements for the job, and looking through candidate employee data to compare to the requirements/description.

“responsive to a determination by the machine intelligence application running on the processor that the employee is the predicted employee, to calculate a job change interest score for the predicted employee” – The recruiter determines which candidates are possible matches for the job description and assigns them a score/rank.
“wherein the predicted employee enables improved targeting of the on-demand job messaging by a job messaging application in a computer system” – The recruiter determines whether any of the candidates match the job posting and messages them.
Accordingly, at step 2A, prong one, the claim is directed to an abstract idea.
Under step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “computer-readable instructions”, “a processor unit”, “a machine intelligence application”, “a predicted employee cache”, and “a job messaging application in a computer system”. These elements are recited generically, at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
The claim further recites the additional elements of “provide the job change interest score to a predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity 
Accordingly, at step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “computer-readable instructions”, “a processor unit”, “a machine intelligence application”, “a predicted employee cache”, and “a job messaging application in a computer system” amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea which does not provide an inventive concept (See MPEP 2106.05(f)).    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
The claim further recites the additional elements of “provide the job change interest score to a predicted employee cache” which amounts to extra-solution activity of gathering or storing data for use in the claimed process, is recited at a high level of generality, and amounts to extra-solution activity of receiving data (i.e. pre-solution activity of gathering data for use in the claimed process) or storing data (i.e. post-solution activity of storing data used in the claimed process).  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), 
Accordingly, at step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, according to the description given in the specification, in paragraphs 0070-72, the broadest reasonable interpretation of the “computer program product” covers transitory propagating signals and/or purely software instructions, per se, which are non-statutory.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “rapid” in claim 4 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a 

The term “improved” in claim 13 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the intended scope is not clear because it is not clear what is meant by “the predicted employee enables improved targeting” (i.e., does determination of the predicted employee create the improved targeting or is the employee improving targeting, and what is the measure by which it is improved?).
Claims 14-18 depend upon claim 13, and thus include the aforementioned limitation(s).

The term “improved” in claim 19 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the intended scope is not clear because it is not clear what is meant by “the predicted employee enables improved targeting” (i.e., does determination of the predicted employee create the improved targeting or is the employee improving targeting, and what is the measure by which it is improved?).
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bonmassar (US 2013/0290207).

As per claim 19, Bonmassar teaches a computer program product for on-demand job messaging to predicted employees comprising: computer-readable instructions configured to cause a processor unit to compare, by a machine intelligence application, data for an employee to a job change interest model [in a system implemented as a processor and computer readable memory storing instructions (para. 0154) scoring uses candidate classification (comparison to class patterns) via machine learning models (paras. 0149-158, etc.) or comparing to some set scale (para. 0033, etc.)]; computer-readable instructions configured to cause the processor unit, responsive to comparing the data for the employee to the job change interest model, to determine whether the employee is a predicted employee [scoring uses candidate classification (comparison to class patterns) via machine learning models (paras. 0149-158, etc.) or comparing to some set scale (para. 0033, etc.)]; computer-readable instructions configured to cause the processor unit, responsive to a determination by the machine intelligence application running on the processor that the employee is the predicted employee, to calculate a job change interest score for the predicted employee [machine learning module may be used to classify the individuals based upon their fit and interest (paras. 0149-158, etc.) including scoring or ranking the individuals (paras. 0094, 0113, 0144, 0164)]; and computer-readable instructions configured to cause the processor to provide the job change interest score to a predicted employee cache [where information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (para. 0104, etc.)]; wherein the predicted employee enables improved targeting of the on-demand job messaging by a job messaging application in a computer system [the recruiter may message candidates (para. 0051, etc.) and by gauging/scoring a candidate’s interest in a job posting recruitment can be better targeted, including selecting an appropriate time or method of approaching the candidate for recruitment (para. 0148, etc.)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207) in view of Champaneria (US 2019/0019160) or, alternatively, over Champaneria in view of Bonmassar, both as described below.

As per claim 1, Bonmassar teaches a computer-implemented method for on-demand job messaging to predicted employees, the computer-implemented method comprising: responsive to receiving, by a machine intelligence application running on a processor unit [a computer system including processor and memory running a machine learning to classify content (para. 0008, etc.)], a job description for an employment opportunity, parsing a predicted employee cache for one or more of the predicted employees having employment data matching the job description [information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (para. 0104, etc.) and a machine learning module may be used to classify the individuals (paras. 0149-158, etc.)]; and wherein a predicted employee is an employee is an employee that the machine intelligence application has determined to be interested in a job change and to whom a job change interest score has been assigned in the predicted employee cache [information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (para. 0104, etc.) and a machine learning module may be used to classify the individuals based upon their fit and interest (paras. 0149-158, etc.) including scoring or ranking the individuals (paras. 0094, 0113, 0144, 0164, etc.)].
While Bonmassar teaches that a recruiter can use the system to send a message to individuals (see, e.g., Bonmassar: para. 0051) it does not explicitly teach that it is responsive to parsing the predicted employee cache; and thus responsive to parsing the predicted employee cache and finding one or more matches for one or more of the predicted employees, delivering, by a job messaging application running on the processor unit, the job description to one or more of the predicted employees.
Champaneria teaches responsive to receiving, by a machine intelligence application running on a processor unit [a machine learning model used to match candidates to the job description (para. 0061, etc.) being run on one or more processors (para. 0051, etc.)], a job description for an employment opportunity, parsing a predicted employee cache for one or more of the predicted employees having employment data matching the job description [the system receives candidate resumes, parses the received resumes including information about the candidate, and determines a candidate score (para. 0009, etc.) which can be determined using a machine learning model (para. 0061, etc.)]; responsive to parsing the predicted employee cache and finding one or more matches for one or more of the predicted employees, delivering, by a job messaging application running on the processor unit, the job description to one or more of the predicted employees [the system receives candidate resumes, parses the received resumes including information about the candidate, determines a candidate score and automatically sends a message to the candidates identified (para. 0009, etc.)].
Bonmassar and Champaneria are analogous art, as they are within the same field of endeavor, namely rating and recruiting job candidates, including using machine learning to rate the candidates.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include automatically messaging desired candidates based on their rating for a prospective job opening, as taught by Champaneria, for the candidates identified and rated for a prospective job opening in the system taught by Bonmassar.
Champaneria provides motivation as [by automating certain aspects of recruitment, recruiters may be able to focus on the highest levels of vetting, as well as promotion, etc., saving time and resources (para. 0007, etc.) while also improving candidate engagement (para. 0073, etc.)].
Alternatively and/or additionally, while Champaneria teaches trying to gauge candidate interest (see, e.g., Champaneria: para. 0010, etc.) it does not explicitly teach wherein a predicted employee is an employee is an employee that the machine intelligence application has determined to be interested in a job change and to whom a job change interest score has been assigned in the predicted employee cache.  However, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include calculating a candidate interest score in the ranking of job candidates, as taught by Bonmassar, in the candidate score calculation for job candidates in the system taught by Champaneria.
[by gauging/scoring a candidate’s interest in a job posting recruitment can be better targeted, including selecting an appropriate time or method of approaching the candidate for recruitment (para. 0148, etc.)].

As per claim 2, Bonmassar/Champaneria teaches accessing, by the machine intelligence application running on the processor unit, data for a number of employees in a payroll database [information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (Bonmassar: paras. 0003, 0104; Champaneria: paras. 0009-10, 0019; figs. 11-13; etc.)]; responsive to accessing the data for the number of employees in the payroll database, comparing, by the machine intelligence application running on the processor unit, the data for the employee to a job change interest model [scoring a candidate interest may include candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.)]; and responsive to comparing the data for the employee to the job change interest model, determining, by the machine intelligence application running on the processing unit, that the employee is the predicted employee [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.)].

[a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.)]; and responsive to calculating the job change interest score for the predicted employee, assigning, by the machine intelligence application running on the processor unit, the job change interest score to the predicted employee cache; wherein the job change interest score is associated with the predicted employee [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); and storing the candidate data in a database (Bonmassar: paras. 0003, 0104; Champaneria: paras. 0009-10, 0019; figs. 11-13; etc.)].

As per claim 4, Bonmassar/Champaneria teaches wherein the predicted employee cache is configured to provide rapid access by the job messaging application in responding to client systems [storing the candidate data in a database, which may be internal (i.e., provide faster access than external storage) (Bonmassar: paras. 0003, 0104; Champaneria: paras. 0009-10, 0019; figs. 11-13; etc.)].

[a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); and including updating the candidate information regularly based upon updated/new data or new candidates (Bonmassar: paras. 0007, 0057-61, 0117, etc.)].

As per claim 6, Bonmassar/Champaneria teaches receiving, by an information gathering application running on the processor unit, new data regarding the employee; responsive to receiving the new data regarding the employee, sending the new data to the machine intelligence application; responsive to receiving the new data regarding the employee, selecting, from a number of job change interest models, a particular employee job change interest model based on the new data; and responsive to selecting the particular employee job change interest model, comparing, by the machine [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); and including updating the candidate information regularly based upon updated/new data or new candidates (Bonmassar: paras. 0007, 0057-61, 0117, etc.), where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.)].

As per claim 7, Bonmassar/Champaneria teaches responsive to comparing the new data regarding the employee to the particular employee job change interest model, calculating, by the machine intelligence application running on the processor unit, a new job change interest score for the employee; and providing, by the machine intelligence application running on the processor unit, the new job change interest score to the predicted employee cache [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); and including updating the candidate information regularly based upon updated/new data or new candidates (Bonmassar: paras. 0007, 0057-61, 0117, etc.), where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.)].

As per claim 12, Bonmassar/Champaneria teaches wherein the number of indications comprises employment and human resource lifecycle changes, individual information data changes, role changes, a device registration, financial data, and employment data including employment status and history [scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features, including work history, job titles, start and end dates, salaries, address and number, device based data, etc. (Champaneria: paras. 0009, 0079, 0083, etc.); and including updating the candidate information regularly based upon updated/new data or new candidates (Bonmassar: paras. 0007, 0057-61, 0117, etc.)].

As per claim 13, Bonmassar/Champaneria teaches a computer system for on-demand job messaging to predicted employees, the computer system comprising: a processor unit having a predicted employee cache [a computer system including processor and memory running a machine learning to classify content (Bonmassar: para. 0008, etc.), where information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (Bonmassar: para. 0104, etc.); and the system receives candidate resumes, parses the received resumes including information about the candidate, and determines candidate scores to be stored in a database  Champaneria: paras. 0009-10, 0019; figs. 11-13; etc.) which can be determined using a machine learning model (Champaneria: para. 0061, etc.) running on one or more processors (Champaneria: para. 0051, etc.)]; a data base connected to the processor unit [where information may be received about a job position for which candidates are desired and a set of individuals, which are stored in a database (Bonmassar: para. 0104, etc.); and the system receives candidate resumes, parses the received resumes including information about the candidate, and determines candidate scores to be stored in a database  Champaneria: paras. 0009-10, 0019; figs. 11-13; etc.)]; a number of models stored in a computer-readable storage medium connected to the processor unit [scoring uses candidate classification (comparison to class patterns) via machine learning models (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or applying machine learning to identified job features (Champaneria: paras. 0009, 0061, 0079, 0083, etc.)]; a job messaging application stored in the computer-readable storage medium [the system receives candidate resumes, parses the received resumes including information about the candidate, determines a candidate score and automatically sends a message to the candidates identified (Champaneria: para. 0009, etc.)]; and a machine intelligence application running on the processor unit that compares data for an employee to a job change interest model selected from the number of models, responsive to comparing the data for the employee to the job change interest model, determines whether the employee is a predicted employee [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; etc.)]; and responsive to determining that the employee is a predicted employee, stores the predicted employee in the predicted employee cache [information may be received about a job position for which candidates are desired and a set of individuals may be scored and saved in a database (Bonmassar: abstract; paras. 0025-27, 0032, 0104, 0140; etc.) and including saving the scores/rankings (Champaneria: para. 0098, 0121-123, 0133; figs. 11-13; etc.)]; wherein the predicted employee enables improved targeting of the on-demand job messaging by the job messaging application in the computer system [the system receives candidate resumes, parses the received resumes including information about the candidate, determines a candidate score and automatically sends a message to the candidates identified (Champaneria: para. 0009, etc.) which can improve candidate engagement (Champaneria: para. 0073, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 1.

As per claim 14, see the rejection of claim 3, above.

As per claim 15, see the rejection of claim 1, above.


Claims 8-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar and Champaneria as applied to claims 2 and 15 above, and further in view of Canim (US 2019/0236204).

As per claim 8, Bonmassar/Champaneria teaches wherein calculating the job change interest score further comprises: discovering, by the machine intelligence application running on the processor unit, a number of patterns in the data [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features (Champaneria: para. 0009, etc.)]; and detecting, by the machine intelligence application running on the processor unit, a number of indications in the data [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features (Champaneria: para. 0009, etc.)].
While Bonmassar/Champaneria teaches using machine intelligence to compare and detect different types of posting and candidate data and intent (see above) it does not explicitly teach detecting, by the machine intelligence application running on the processor unit, a number of anomalies in the number of patterns.
[a mechanism for predicting a user intent from detected anomalies in user profile data (paras. 0007, 0025-29, etc.) using machine learning models such as probabilistic neural network or pattern-based models (paras. 0041, 0077; claim 7; etc.)].
Bonmassar/Champaneria and Canim are analogous art, as they are within the same field of endeavor, namely predicting user intent from user data patterns using machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include anomaly detection by machine learning model(s) from the user data, as taught by Canim, in the pattern detection by machine learning model(s) from user data in the system taught by Bonmassar/Champaneria.
Canim provides motivation as [anomaly detection/prediction can help resolve ambiguity in user data/interactions and improve user intent prediction (para. 0025, etc.)].

As per claim 9, Bonmassar/Champaneria/Canim teaches wherein calculating the job change interest score comprises: computing, using probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of the patterns [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features (Champaneria: para. 0009, etc.); using weights (Bonmassar: para. 0067-68, 0075; Champaneria: paras. 0008, 0012, 0062, etc.)]; computing, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns [a mechanism for predicting a user intent from detected anomalies in user profile data (Canim: paras. 0007, 0025-29, etc.) using weighted machine learning models such as probabilistic neural network or pattern-based models (Canim: paras. 0014, 0039-41, 0077; claim 7; etc.)]; and computing, using the probabilistic neural network algorithm running on the processor unit, a third numerical value for the number of indications detected in the data [machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; Champaneria: paras. 0008-16; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features (Champaneria: para. 0009, etc.); using weights (Bonmassar: para. 0067-68, 0075; Champaneria: paras. 0008, 0012, 0062, etc.)].

As per claim 10, Bonmassar/Champaneria/Canim teaches applying machine learning algorithms, running on the processor unit, to adjust first statistical weights used for calculating the statistically-weighted first numerical value; applying the machine [the system may train the model(s) and update the weights (Bonmassar: paras. 0071, 0158; Champaneria: paras. 0072, 0097, 0148; Canim: paras. 0086-87, 0099, 0163; etc.)].

As per claim 16, see the rejection of claim 8, above.

As per claim 17, see the rejection of claim 9, above.

As per claim 18, see the rejection of claim 10, above.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar and Champaneria as applied to claim 1 above, and further in view of well-known practices in the art.

As per claim 11, Bonmassar/Champaneria teaches wherein the employment data comprises: payroll data comprising an address, a salary, a date of employment by a current organization, dates for each pay raise, dates for each promotion, a geographic location, a total time with the current organization, data regarding dates of prior employment before joining the current organization, an employment history, and gaps in [scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.) or to identified job features, including work history, job titles, start and end dates, salaries, address and number, etc. (Champaneria: paras. 0009, 0083, etc.); where start and end dates associated with job titles and employment provide dates of promotion, raises, total time, dates of prior employment, history and gaps in employment].
While Bonmassar/Champaneria teaches utilizing a number of different factors from employee information about job candidates (see above) it does not explicitly teach wherein the employment data comprises payroll deductions, and an amount of salary contributions to retirement savings.
However, the examiner takes official notice that including payroll deductions and salary contributions to retirement savings in a payroll database with other employee data is old and well known, within the art.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include payroll deductions, and an amount of salary contributions to retirement savings in the employee information in the employee information database in the system taught by Bonmassar/Champaneria to achieve the predictable result of including all available information on an employee in the database, to have as much information available as possible on the employee.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207) in view of Canim (US 2019/0236204).

As per claim 20, Bonmassar teaches computer-readable instructions configured to cause the processor to discover a number of patterns in the data [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.); using weights (Bonmassar: para. 0067-68, 0075; etc.)]; computer-readable instructions configured to cause the processor unit to detect a number of indications in the data [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.); using weights (Bonmassar: para. 0067-68, 0075; etc.)]; computer-readable instructions configured to cause the processor unit to compute, a statistically-weighted first numerical value for the number of patterns [a machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.); using weights (Bonmassar: para. 0067-68, 0075; etc.)]; computer-readable instructions configured to cause the processor unit to compute, a third numerical value for the number of indications detected in the data [machine learning module may be used to classify the individuals based upon their fit and interest (Bonmassar: paras. 0149-158, etc.) including scoring or ranking the individuals (Bonmassar: paras. 0094, 0113, 0144, 0164; etc.); where the scoring uses candidate classification (comparison to class patterns) (Bonmassar: paras. 0149-158, etc.) or comparing to some set scale (Bonmassar: para. 0033, etc.); using weights (Bonmassar: para. 0067-68, 0075; etc.)]; computer-readable instructions configured to cause the processor unit to apply machine learning algorithms, running on the processor unit, to adjust first statistical weights used for calculating the statistically-weighted first numerical value [the system may train the model(s) and update the weights (Bonmassar: paras. 0071, 0158; etc.)]; and computer-readable instructions configured to cause the processor unit to apply machine learning algorithms, running on the processor unit, to adjust third statistical weights used for calculating the third numerical value [the system may train the model(s) and update the weights (Bonmassar: paras. 0071, 0158; etc.)].
While Bonmassar teaches using machine intelligence to compare and detect different types of posting and candidate data and candidate intent (see above) it does not explicitly teach computer-readable instructions configured to cause the processor unit to detect a number of anomalies in the number of patterns; using probabilistic 
Canim teaches computer-readable instructions configured to cause the processor unit to detect a number of anomalies in the number of patterns [a system implemented as instructions stored in a memory for predicting a user intent from detected anomalies in user profile data (Canim: paras. 0007, 0025-29, etc.) using machine learning models such as probabilistic neural network or pattern-based models (Canim: paras. 0041, 0077; claim 7; etc.)]; using probabilistic neural network algorithms running on the processor unit [using machine learning models such as probabilistic neural network or pattern-based models (Canim: paras. 0041, 0077; claim 7; etc.)], computer-readable instructions configured to cause the processor unit to compute, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns [predicting a user intent from detected anomalies in user profile data (Canim: paras. 0007, 0025-29, etc.) using machine learning models such as probabilistic neural network or pattern-based models (Canim: paras. 0041, 0077; claim 7; etc.)]; and computer-readable instructions configured to cause the processor unit to apply the machine learning algorithms to adjust second statistical weights used [the system may train and update the weights (Canim: paras. 0086-87, 0099, 0163; etc.)].
Bonmassar and Canim are analogous art, as they are within the same field of endeavor, namely predicting user intent from user data patterns using machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include anomaly detection by machine learning model(s) from the user data, as taught by Canim, in the pattern detection by machine learning model(s) from user data in the system taught by Bonmassar.
Canim provides motivation as [anomaly detection/prediction can help resolve ambiguity in user data/interactions and improve user intent prediction (para. 0025, etc.)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGovern (US 5,978,768) – discloses monitoring a job posting and automatically notifying a job candidate/seeker about a position for which they are suitable.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE GIROUX/Primary Examiner, Art Unit 2128